         Case 8:18-bk-08079-CPM                  Doc 22       Filed 01/04/19         Page 1 of 2



                                           ORDERED.


    Dated: January 04, 2019




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                                   www.flmb.uscourts.gov

In re:                                                                 Case No.: 8-18-bk-08079-CPM
                                                                       Chapter 13
Lisa C. Keane

     Debtor. 1
____________/

                 ORDER DISMISSING CHAPTER 13 CASE
(THIS ORDER IS EFFECTIVE ON THE 15th DAY FOLLOWING DATE OF ENTRY)

        THIS CASE came on for consideration for the purpose of entering an appropriate
order following the entry of an Order Reserving Ruling on Trustee’s Motion to Dismiss for
Failure to Attend §341 Meeting of Creditors and Rescheduling §341 Meeting of Creditors
entered on November 13, 2018 (Doc. No. 13). By submission of this Order for entry, the
Chapter 13 Trustee represents that the Debtor failed to comply with the Order.

         Accordingly, it is

         ORDERED:

        1.      The case is dismissed without prejudice effective on the 15th day following
the date of entry of this Order.

        2.      If the automatic stay imposed by 11 U.S.C. § 362(a) or the stay of an action
against a co-debtor under 11 U.S.C. § 1301 is in effect at the time this Order is entered, the
automatic stay shall remain in effect for 14 days from the date of this Order, notwithstanding
the provisions of 11 U.S.C. § 362(c)(2)(B).




1
  All references to “Debtor” include and refer to both of the Debtors in a case filed jointly by two
individuals.
        Case 8:18-bk-08079-CPM             Doc 22      Filed 01/04/19      Page 2 of 2




       3.     Debtor may convert this case to a case under another chapter of the
Bankruptcy Code within 14 days of the date of this Order. If the case is not converted
within 14 days, the case is dismissed effective on the 15th day after the date of entry of
this Order.

        4.       If Debtor files a motion to vacate or for reconsideration of the Order Dismissing
the Case within 14 days of the date of this Order, the automatic stay imposed by 11 U.S.C. §
362 and the stay of action against co-debtor under 11 U.S.C. § 1301 shall remain in full force
and effect until the Court rules on the motion.

        5.     All pending hearings are canceled with the exception of any scheduled hearing
on a motion for relief from stay that is currently scheduled for hearing within 14 days of the
date of this Order or on an Order to Show Cause over which the Court hereby reserves
jurisdiction.

         6.      Notwithstanding any other Court orders, the Trustee shall return to Debtor, or
if Debtor is represented by an attorney, to Debtor in care of Debtor’s attorney, any remaining
funds on hand not previously disbursed and shall thereafter file the Trustee’s final report. Upon
the filing of the final report, the Trustee will be discharged of all duties as Trustee.

        7.        Debtor, the Trustee, or any party in interest may, within 14 days of the date of
this Order, file a motion requesting the Court to examine the fees paid to Debtor’s attorney and
for the disgorgement of any portion of the fees deemed excessive. The Court shall retain
jurisdiction for this purpose.


Trustee, Jon M. Waage, is directed to serve a copy of this order on interested parties who are
non-CM/ECF users and file a proof of service within 3 days of entry of the order.


JMW/MEC/phl                                                      C13T 0/02/19




                                                2
